DISSENTING OPINION OF
MR. JUSTICE WOLF.
In this case there was evidence of other transactions between the defendant and the prosecuting witness. There was evidence, also, that there had been a sale by the prosecuting witness to Calderón of a horse. It is true that the prosecuting witness testified that Calderón borrowed a saddle and other things, which he is accused of embezzling, but the testimony is a bit vague. The whole circumstances of the case do not exclude the idea that Calderón may have thought that he also had the right to retain the saddle and pay for *575it thereafter. The intention to convert to his own use without in any way recompensing the prosecuting witness is not satisfactorily established, to my mind. In the absence of proof beyond a reasonable doubt of the criminal intention, the defendant ought not to have been convicted. Some of the cases bearing upon this question are as follows: McElroy v. The People, 202 Ill., 478-479; State v. Marco, 32 Ore., 177; State v. Littschke, 27 Ore., 193.
The intent not having been satisfactorily proved, I feel compelled to dissent.